[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Snodgrass v. Testa, Slip Opinion No. 2016-Ohio-2910.]




                                            NOTICE
       This slip opinion is subject to formal revision before it is published in an
       advance sheet of the Ohio Official Reports. Readers are requested to
       promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
       South Front Street, Columbus, Ohio 43215, of any typographical or other
       formal errors in the opinion, in order that corrections may be made before
       the opinion is published.



                           SLIP OPINION NO. 2016-OHIO-2910
    SNODGRASS,1 AUD., APPELLANT, v. TESTA, TAX COMMR., ET AL., APPELLEES.
    [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Snodgrass v. Testa, Slip Opinion No. 2016-Ohio-2910.]
Court of appeals’ judgment affirmed on the authority of Snodgrass v. Testa.
      (No. 2015-0584—Submitted February 9, 2016—Decided May 11, 2016.)
                  APPEAL from the Court of Appeals for Pike County,
                               No. 14CA853, 2015-Ohio-188.
                                    __________________
         {¶ 1} The judgment of the court of appeals is affirmed on the authority of
Snodgrass v. Testa, ___ Ohio St.3d ___, 2015-Ohio-5364, ___ N.E.3d ___.
         O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                                     _________________




1
 Erica Snodgrass, the current Pike County Auditor, is automatically substituted as a party to this
action. See App.R. 29(C)(1).
                           SUPREME COURT OF OHIO




       Robert Junk, Pike County Prosecuting Attorney; Kevin L. Shoemaker;
Keating, Muething & Klekamp, P.L.L., and William Posey; and Law Office of Sean
A. McCarter and Sean A. McCarter, for appellant.
       Michael DeWine, Attorney General, and Melissa W. Baldwin and Daniel
W. Fausey, Assistant Attorneys General, for appellee Tax Commissioner.
       Vorys, Sater, Seymour & Pease, L.L.P., Robert E. Tait, Hilary J. Houston,
and Steven L. Smiseck, for appellee Martin Marietta Energy Systems, Inc., n.k.a
Lockheed Martin Energy Systems, Inc.
                             _________________




                                       2